Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 21, 23-25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “the mixture enriched” has no antecedent basis. 
In claim 21, “dissolving the metal” is not a step that has occurred in claim 5. 
In claim 23, “the organic phase” has no antecedent basis. 
In claim 24, “the first or second metal ion” has no antecedent basis. 
In claim 25, “the dissolved spent nuclear fuel” has no antecedent basis. 
In claim 30, “the fuel” has no antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-10, 17, 18, 20-25, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin-Heavey (US 2012/0214843) in view of Heres et al. (US 2009/0184051).
Durbin-Heavey teaches contacting a liquid composition that contains metal ions with an octadentate ligand in order to form a complex and remove that metal ion from the composition (Figures; Summary of the Invention). Durbin-Heavey does not teach the acidity claimed.
Heres teaches extracting actinides from a highly acidic aqueous phase with a pH below 1 ([0011]-[0013]) where the metal ions present are those from the p, d, or f block as claimed ([0010]). 
Because Heres teaches that the acidity allows for a range of extractants to be used for the selective and effective removal of actnidies from a solution, it would have been obvious for one of ordinary skill in the art at the time of the invention to use the chelating agent taught in Durbin-Heavey in an acidic extraction environment as taught in Heres with an expectation of success. 
Regarding claim 6, Heres teaches a strongly acidic aqueous phase that has a pH of around 0 ([0013]). 
Regarding claims 7-9, Durbin-Heavey teaches 3,4,3-LI(1,2-HOPO). 
Regarding claim 10, Heres teaches dissolving in an acidic solution (claims). 
Regarding claim 17, Heres teaches using HDEHP and other extractants in order to separate actinides from an aqueous phase (title; [0025]). 
Regarding claim 18, Heres teaches separating by precipitating (0049). 
Regarding claim 20, Heres teaches separation by extraction, which requires an organic phase. 
Regarding claims 21-22 and 25, Heres teaches dissolving the fuel and not changing the pH ([0050]). 
Regarding claims 23 and 24, Heres teaches a list of extractants that are not specifically selective for any single actinide or metal ([0025]-[0026]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732